IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,354-02


                IN RE STATE OF TEXAS EX REL. BRENT SMITH, Relator


                   ON APPLICATION FOR WRIT OF PROHIBITION
            IN THE 345TH JUDICIAL DISTRICT COURT OF TRAVIS COUNTY

       Per curiam.


                                             ORDER

       Relator filed a motion for leave to file and a petition for writ of prohibition invoking our

constitutional authority to issue writs of prohibition in criminal law matters. TEX . CONST . art. V, §

5. The petition requests that this Court prohibit the Respondent from issuing and ruling on pre-trial

habeas applications filed by defendants confined in Kinney County pursuant to Kinney County

misdemeanor charges.

       We order that this petition be filed and set for submission to determine: (1) whether, under

Ex parte Valdez,1 or other authority, the district court has a ministerial duty to abstain from issuing

writs that arise from actions occurring in a distant county; (2) whether, under Ex parte Valdez, or



       1
           489 S.W.3d 462 (Tex. Crim. App. 2016).
                                                                                                     2

other authority, the district court has a ministerial duty to abstain from deciding the merits of writ

applications that arise from actions occurring in a distant county; and (3) whether it would be a clear

abuse of discretion to hold that Texas Code of Criminal Procedure article 11.06 applies to

misdemeanor cases, given that indictments are not required in misdemeanor cases. The Relator and

the Real Parties in Interest shall brief these issues. We also invite the Travis County District

Attorney’s Office, the Office of the State Prosecuting Attorney, and the Respondent to brief these

issues. All briefs shall be filed with this Court within thirty days from the date of this order.



Filed: May 4, 2022
Do not publish